DETAILED ACTION
Claim Objections
Claim 13 objected to because the word “in” was omitted between the word “opening” and “the” .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. 8,881,478) in view of Klein et al (U.S. 20150275510) or Roth 5,347,767).
In re Claims 1-3 and 14, Gray teaches a take-up device (1); a first structural member (115) to which the take-up device is fastened, the structural member having an oversized opening; a tie rod (24) with a top end at least partially held within the inner bore (16) of the take-up device and inserted through the oversized opening of the first structural member as is seen in Figures 15A an 15B.  The Figures also show that the opening is relatively large compared to the tie rod (24) which has been inserted into it.  The first structural member is a header/top plate in an at least partially wood frame wall, and the take-up device rests on a bearing plate (120) attached to the top plate. The tie rod is secured to a foundation (112) below the wood frame wall (Figure 1-20) 
Gray does not teach an intumescent material applied to the first structural member around the opening.
Klein et al teaches application of an intumescent material (21) on a structural member/wall header (10).  (Figures 1-6)
Roth teaches an intumescent/thermal expansion material (34) on the underside of a structural member (14).  (Figures 1-5)
It would be obvious to one of ordinary skill in the art at the time of filling to modify Gray with the teachings of Klein or Roth.  The intumescent material applied to the Gray header/top plate would inhibit the spread of fire.  The combination would result in intumescent material that was positioned around the oversized opening in the header/top plate and on the underside of the top plate.
In re Claim 4, Gray teaches the take-up device (1) has a central vertical axis through inner bore (16).  Figure 15b shows how the tie rod (24 is not parallel to the central vertical axis of the take-up device.  However, Figure 15a shows a tie rod that is coincident with the vertical axis through the inner bore.  Coincident lines or objects are also not parallel with each other since parallel objects have the same orientation but are at a distance from one another.
In re Claims 5-8, Gray teaches inserting the top end of the tie rod (24) into the take-up device (1); fastening the take-up device to the first structural member (115) with screws (119), inserting the tie rod through a bottom portion of the outer bore (27) in the housing (26), and   inserting the tie rod through the first structural member (115).  (Figure 1-20).
In re Claim 11, Gray modified by Klein has been previously discussed.  The examiner notes that the term plate is broad and can refer to various thin structural members made from a wide variety of materials.  Klein teaches a cover plate (22) that interfaces with intumescent material (21) where the intumescent material is between the cover plate (22) and a wall header (10).  (Figure 4)
Claims 9-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. 8,881,478) in view of Klein et al (U.S. 20150275510) or Roth 5,347,767) and in further view of Carter (U.S. 10,993,384).
In re Claims 9-10 the modified Gray has been previously discussed but does not disclose intumescent material with radial slits.
Carter teaches a membrane (3000) that rod (O) that has an opening with multiple radial slits at aperture (3100) including one slit (3200) that extends to the outer edge of the membrane.  (Figure 6)
It would be obvious to one of ordinary skill in the art at the time of filing to further modify Gray wit the teachings of Cater.  The slits would easy the installation of the intumescent material around the tie rod while allowing the intumescent material to fill in close to the perimeter of the rod.
In re Claims 15-17, Gray teaches a take-up device (1);  a first structural member (115) to which the take-up device is fastened, the structural member having an oversized opening; a tie rod (24) with a top end at least partially held within the inner bore (16) of the take-up device and inserted through the opening of the first structural member as is seen in Figures 15A an 15B.  The first structural member is a header/top plate in an at least partially wood frame wall, and the take-up device rests on a bearing plate (120) attached to the top plate. The tie rod is secured to a foundation (112) below the wood frame wall (Figure 1-20) 
Gray does not teach an intumescent material applied to the first structural member around the opening.
Klein et al teaches application of an intumescent material (21) on a structural member/wall header (10).  (Figures 1-6)
Roth teaches an intumescent/thermal expansion material (34) on the underside of a structural member (14).  (Figures 1-5)
It would be obvious to one of ordinary skill in the art at the time of filling to modify Gray with the teachings of Klein or Roth.  The intumescent material applied to the Gray header/top plate would inhibit the spread of fire.  The combination would result in intumescent material that was positioned around the oversized opening in the header/top plate.
Gray does not disclose intumescent material with radial slits.
Carter teaches a membrane (3000) that rod (O) that has an opening with multiple radial slits at aperture (3100) including one slit (3200) that extends to the outer edge of the membrane.  (Figure 6)
It would be obvious to one of ordinary skill in the art at the time of filing to further modify Gray with the teachings of Cater.  The slits would easy the installation of the intumescent material around the tie rod while allowing the intumescent material to fill in close to the perimeter of the rod.
In re Claim 18, Gray teaches the take-up device (1) has a central vertical axis through inner bore (16).  Figure 15b shows how the tie rod (24 is not parallel to the central vertical axis of the take-up device.  However, Figure 15a shows a tie rod that is coincident with the vertical axis through the inner bore.  Coincident lines or objects are also not parallel with each other since parallel objects have the same orientation but are at a distance from one another.
In re Claims 19-20, Gray teaches inserting the top end of the tie rod (24) into the take-up device (1); fastening the take-up device to the first structural member (115) with screws (119), inserting the tie rod through a bottom portion of the outer bore (27) in the housing (26), and inserting the tie rod through the first structural member (115).  (Figure 1-20).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Of particular note are the requirements that the cover plate has a flange formed at an edge with an opening.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Response to Arguments
Applicant's arguments filed on 02/28/2022 with respect to claims 1-20 have been considered but are moot in view the amended claim language requiring a new ground(s) of rejection based on the Roth and Carter references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633